The evidence adduced at trial was sufficient to permit a rational trier of facts to find the defendant guilty beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). The mere existence of conflicting evidence did not preclude the defendant’s conviction (see, People v Kennedy, 47 NY2d 196) and the jury’s findings on the issues of credibility are to be accorded the greatest weight on appeal (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). Mollen, P. J., Brown, Niehoff and Kooper, JJ., concur.